 

AO 245B (CASD Rev. l/l9) Judgment in a Criminal Case F l l F D

 

UNITED STATES DISTRICT CoURT MAY 06 2019

SOUTHERN DISTRICT OF CALIFORNI A
cLERK, u.S. DisTRlcT couRT

 

 

 

 

 

 

UNITED sTATEs oF AMERICA JUDGMENT IN A URIMEN'RW@A`SE CAL'FORNT'¢
V_ (F or Offenses Committcb&§n-opA£teF-November-l-,-l-&§§U_-
JOSE ANTONIO BARRETO-SANCHEZ (l)
CaSe Number; 3 ; l9-CR-OO948-GPC
Hector Jesus Tamayo
Defendant’s Attomey
USM Number 83512-298
[:\ _
THE DEFENDANT:
pleaded guilty to count(s) l Of the InfOI'matiOn
\:| was found guilty on count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title and Section / Nature of Offense Count
181 1546(A) - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony) l
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

\:\ The defendant has been found not guilty on count(s)

 

I:| Count(s) is dismissed on the motion of the United States.

 

§ Assessment: $100.00 - Waived

E JVTA Assessment*: $

*Justice for Victims of Trafflcking Act of 2015, Pub. L. No. 114-22.

Z< Fine Waived l:l Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

Mav 3. 2019

Date of Imposition of Sentence

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE

AO 245B (CASD Rev. l/l9) Judgment in a Criminal Case

 

DEFENDANT: JOSE ANTONIO BARRETO-SANCHEZ (l) Judgment - Page 2 of 2
CASE NUMBER: 31 l9-CR-00948-GPC

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served as to count l

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

EE

l:l The defendant is remanded to the custody of the United States Marshal.

E The defendant must Surrender to the United States l\/Iarshal for this district:
l:l at A.M. on

 

l:l as notified by the United States Marshal.
g The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
|:l on or before
|:l as notified by the United States Marshal.
El as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-00948-GPC

